     Case 2:18-cv-00613-TLN-CKD Document 43 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    LAMBERT G. CHAMBERS,                                No. 2:18-cv-0613 TLN CKD P
11                        Plaintiff,
12            v.                                          ORDER
13    R. MCFADDEN-JENSEN, et al.,
14                        Defendants.
15

16           Plaintiff has requested the appointment of counsel. District courts lack authority to

17   require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

18   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

19   attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer,

20   935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir.

21   1990). When determining whether “exceptional circumstances” exist, the court must consider

22   plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to articulate his

23   claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d

24   965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel).

25   The burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

26   common to most prisoners, such as lack of legal education and limited law library access, do not

27   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

28   /////
     Case 2:18-cv-00613-TLN-CKD Document 43 Filed 01/07/21 Page 2 of 2


 1            Having considered the factors under Palmer, the court finds that plaintiff has failed to

 2   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 3   counsel at this time.

 4            Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of

 5   counsel (ECF No. 22) is denied.

 6   Dated: January 7, 2021
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11   1/bh
     cham0613.31
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
